 1   HASSARD BONNINGTON LLP
     Philip S. Ward (#51768)
 2   psw@hassard.com
     Warren R. Webster (#209540)
 3   wrw@hassard.com
     275 Battery Street, Suite 1600
 4   San Francisco, California 94111-3370
     Telephone: (415) 288-9800
 5   Fax: (415) 288-9801

 6   KENNETH A. BRUNETTI (156164)
     kbrunetti@brlawsf.com
 7   GREGORY A. ROUGEAU (194437)
     grougeau@brlawsf.com
 8   BRUNETTI ROUGEAU LLP
     235 Montgomery Street, Ste. 410
 9   San Francisco, CA 94104
     Telephone: (415) 992-8943
10   Fax: (415) 992-8915

11   Attorneys for Plaintiffs
     SAN FRANCISCO TAXI COALITION, et al.
12

13                           IN THE UNITED STATES DISTRICT COURT

14                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

15   SAN FRANCISCO TAXI COALITION,                         No. 19-01972-WHA
     et al.,
16                                                         REQUEST FOR JUDICIAL NOTICE
                            Plaintiffs,                    IN SUPPORT OF PLAINTIFFS’
17                                                         REPLY BRIEF RE: MOTION FOR
            vs.                                            PRELIMINARY INJUNCTION
18
     CITY AND COUNTY OF SAN                                Hearing Date: May 30, 2019
19   FRANCISCO, et al.,                                    Time:         8:00 a.m.
                                                           Dept.:        Courtroom 12 – 19th Floor
20                          Defendants.                                  450 Golden Gate Ave.
                                                                         San Francisco, CA 94102
21
                                                           Trial Date:    None Assigned
22

23

24

25          Plaintiffs SAN FRANCISCO TAXI COALITION, et al. (Plaintiffs), respectfully request

26   that the Court take judicial notice of the attached exhibits pursuant to Rule 201(b)(2) of the

27   Federal Rules of Evidence and California Evidence Code sections 452(b) and (h) and 453:

28
                                                     -1-
      REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF REPLY BRIEF RE PLAINTIFFS'MOTION FOR PRELIMINARY
      INJUNCTION
 1           Exhibit A: Minutes of SFMTA Board of Directors Meeting on October 16, 2018.

 2           Exhibit B: Email notice regarding final rejection from the SFMTA Board of Appeals

 3   dated January 29, 2019.

 4           Plaintiffs further request that the Court take judicial notice of the following pursuant to

 5   Rule 201(b)(2) of the Federal Rules of Evidence and California Evidence Code sections 452(b)

 6   and (h) and 453.

 7            1. During the general public comment at SFMTA Board of Directors meeting on

 8                September 18, 2018, Robert Chesana spoke directly to the problem of increased

 9                traffic under the SFMTA’s plan. Robert Chesana is member of the Medallion

10                Holders Association. Please see comments at 22:07 on video link below:

11   http://sanfrancisco.granicus.com/player/clip/31363?view_id=55

12           “Good afternoon. I want to point out to you that the crisis in the taxi industry is a

13   hundred percent caused directly by the MTA or by the MTA unable, because of politics, to

14   support the taxi industry. Now just I’m going to talk about one of your proposals today, and that

15   is the proposal that only purchased medallions can go to the airport and pick up. Now this is

16   absurd because it’s been done before. Yellow Cab did it like 50 years ago. And the biggest

17   problem, of course, you are going to Increase traffic of taxis coming and going to the airport.

18   Half will be empty going, and half will be empty coming back; problem one. Problem two, you

19   are going to possibly make all K Medallion holders employees because you are directing them

20   to work in a certain way. Number three, if you go ahead with this, you are going to have to do

21   possibly an environmental report because you are increasing the traffic on 101. And the last

22   thing is, we need more taxis everywhere. You are going to discourage the employment of taxi

23   drivers because they don’t want to have non-taxis go to the airport. Thank you.”

24            2. During the SFMTA Board of Directors meeting on October 16, 2018, Charles

25                Rathbone, a Luxor Cab Medallion holder spoke during the general public comment

26                on the CEQA issue. Please see 4:58:21 on video link below:

27
     http://sanfrancisco.granicus.com/player/clip/31606?view_id=55
28
                                                          -2-
      REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF REPLY BRIEF RE PLAINTIFFS'MOTION FOR PRELIMINARY
      INJUNCTION
 1          “Good evening, Directors. My name is Charles Rathborn. I’m a Medallion holder at

 2   Luxor Cab. The K and pre-K Medallions are not burdened with debt. We are the debt free part

 3   of the industry and they have proven to be both resilient and sustainable even in the face of a

 4   years’ long price war. These proposals before you today break the very part of the industry that

 5   is not under water. Please vote no on revocations and the airport ban. The suggested tweaks to

 6   the sales program are timid and half-hearted. Let’s talk instead about finding the right price.

 7   And about the role of autonomous taxi cabs and what that will mean for the value of medallions

 8   in the future. The airport ban is environmentally unsound. It encourages or forces hundreds of

 9   inefficient deadhead trips back and forth between the airport every day. Lastly, the pre-K

10   Medallion holders at Luxor are elderly now and very few of them can be here today. However,

11   they are responsible for many excellent innovations including, for instance, wheelchair

12   accessible service which they introduced at Luxor even before there was an ADA and even

13   though it was an unprofitable line of business. Pre-K management introduced the spectacular

14   London cabs to San Francisco. You may recall those from the early 2000s. The pre-Ks at Luxor

15   also brought us the taxi magic ehail app. in 2008, which was copied two years later by Uber and

16   Lyft. Please do not stereotype these people as some kind of villains. Thank You.”

17

18   Dated: May 15, 2019                                   BRUNETTI ROUGEAU LLP

19

20                                                         By:     _/s/ Kenneth A. Brunetti
                                                                   Kenneth A. Brunetti
21                                                                 Attorneys for Plaintiffs
                                                                   SAN FRANCISCO TAXI
22
                                                                   COALITION, et al.
23

24

25

26

27

28
                                                     -3-
      REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF REPLY BRIEF RE PLAINTIFFS'MOTION FOR PRELIMINARY
      INJUNCTION
